*217MEMORANDUM OF DECISION.
Wayne Bradford appeals his convictions by a Superior Court jury (York County; Brodrick, J.) of gross sexual misconduct in violation of 17-A M.R.S.A. § 252 (1983 & Supp.1988) and assault in violation of 17-A M.R.S.A. § 207 (1983 & Supp. 1988). Viewing the jury charge as a whole, State v. Barry, 495 A.2d 825, 827 (Me. 1985), we find the presiding justice adequately instructed the jury concerning the assault charge and thus did not err in denying Bradford’s request to reinstruct the jury on criminal negligence. State v. Reed, 479 A.2d 1291, 1295 (Me.1984). We also conclude that on the evidence before it the jury could rationally find beyond a reasonable doubt that the incident of gross sexual misconduct occurred within the applicable statutory period. Barry, 495 A.2d at 826. Finally, the presiding justice’s error in instructing the jury according to the 1988 definition of gross sexual misconduct rather than the applicable 1982 definition does not rise to the level of obvious error. State v. Dube, 522 A.2d 904, 907 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.